Case 1:18-mc-00037-LMB-JFA Document 6 Filed 11/19/18 Page 1 of 3 PageID# 37



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION




 IN RE THE APPLICATION OF
 REPORTERS COMMITTEE FOR                            Misc. Action No. 1:18-mc-00037-LMB-JFA
 FREEDOM OF THE PRESS TO UNSEAL
 CRIMINAL PROSECUTION OF JULIAN
 ASSANGE



                                            NOTICE

       PLEASE TAKE NOTICE that on Tuesday, November 27, 2018, at 10:00 a.m., or as soon

thereafter as the undersigned may be heard, the applicant will present to the Court the

Application of the Reporters Committee for Freedom of the Press to Unseal Criminal

Prosecution of Julian Assange.

Dated: November 19, 2018

                                             Respectfully submitted,

                                            /s/ Caitlin Vogus
                                               Caitlin Vogus
                                               VA Bar No. 81054
                                               THE REPORTERS COMMITTEE FOR
                                               FREEDOM OF THE PRESS
                                               1156 15th St. NW, Suite 1020
                                               Washington, DC 20005
                                               Phone: 202.795.9300
                                               Facsimile: 202.795.9310
                                               cvogus@rcfp.org
                                               Counsel of Record for Applicant the Reporters
                                               Committee for Freedom of the Press

                                              Katie Townsend*
                                              Gabriel Rottman*
                                              THE REPORTERS COMMITTEE FOR
                                              FREEDOM OF THE PRESS


                                                1
Case 1:18-mc-00037-LMB-JFA Document 6 Filed 11/19/18 Page 2 of 3 PageID# 38



                                   1156 15th St. NW, Suite 1020
                                   Washington, DC 20005
                                   Phone: 202.795.9300
                                   Facsimile: 202.795.9310
                                   *Pro Hac Vice




                                     2
Case 1:18-mc-00037-LMB-JFA Document 6 Filed 11/19/18 Page 3 of 3 PageID# 39



                               CERTIFICATE OF SERVICE

  I hereby certify that the foregoing NOTICE was filed with the Clerk of Court using the
CM/ECF system, and served on counsel for the following via email and U.S. Mail:

Kellen Dwyer
U.S. Attorney’s Office (Alexandria)
2100 Jamieson Avenue
Alexandria, VA 22314
kellen.dwyer@usdoj.gov

Barry J. Pollack
Robbins Russell
2000 K Street, NW
4th Floor
Washington DC 20006
United States of America
bpollack@robbinsrussell.com
Attorney for Interested Party Julian Assange

This the 19th day of November, 2018.


                                               /s Caitlin Vogus
                                                   Caitlin Vogus




                                               3
